
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 666
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Wolf (for
			 himself, Ms. Bordallo,
			 Mr. Cooper,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Mr. McDermott,
			 Mr. Rangel, and
			 Mr. Sestak) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing Project HOPE for 50 years of
		  exceptional service to improve and save the lives of millions of children and
		  adults in developing nations through humanitarian assistance and health
		  education.
	
	
		Whereas Project HOPE first pioneered medical diplomacy in
			 1958 by developing friendly relationships with health professionals and peoples
			 of different cultures in developing nations through the sharing of medical
			 knowledge and the care of patients both young and old;
		Whereas Project HOPE’s mission is to achieve sustainable
			 advances in health care around the world by implementing health education
			 programs and providing humanitarian assistance in areas of need;
		Whereas Project HOPE is unique among international
			 organizations in that it works across a variety of health levels, from the
			 family and community levels to the tertiary care level, and provides training
			 to a broad scope of health professionals from traditional birth attendants and
			 community health volunteers to cardiac surgeons and biomedical
			 engineers;
		Whereas Project HOPE has trained more than 2,000,000
			 health care workers and distributed nearly $2,000,000,000 of pharmaceuticals
			 and medical supplies to people in need;
		Whereas Project HOPE has vaccinated literally hundreds of
			 thousands of children, and delivered health education and care to people in
			 nearly 100 countries worldwide;
		Whereas Project HOPE currently has ongoing, land-based
			 programs in more than 35 countries and a unique sea-based program in
			 partnership with the United States Navy that has provided care and health
			 education to nearly 500,000 individuals through 9 humanitarian assistance
			 missions to developing nations around the world;
		Whereas Project HOPE’s relationship with the United States
			 military, and particularly the Navy, goes back to the organization’s beginning
			 when founder William B. Walsh, M.D. asked President Dwight D. Eisenhower to
			 donate a United States Navy hospital vessel to serve as the first peacetime
			 hospital ship, the SS HOPE;
		Whereas over the past 5 decades, Project HOPE has
			 demonstrated its ability to develop and permanently institute long-term
			 solutions to pressing health problems, the true essence of helping people help
			 themselves; and
		Whereas Project HOPE remains as committed as ever to
			 addressing the world’s new health threats by playing a leadership role, forging
			 new alliances among those on the frontlines of health and together seeking new
			 solutions: Now, therefore, be it
		
	
		That House of Representatives recognizes
			 Project HOPE for 50 years of exceptional service to improve and save the lives
			 of millions of children and adults in developing nations through humanitarian
			 assistance and health education.
		
